Case 1:21-cv-00396-RJL Document 17-3 Filed 08/13/21 Page 1 of 10

Exhibit 3

to the declaration of Carolyn B. Lamm
dated August 13, 2021
Case 1:21-cv-00396-RJL Document 17-3 Filed 08/13/21 Page 2 of 10

Instruction No. 3 of 2004

 

F.No.480/12/2003-FTD-I
Government of India
Ministry of Finance
Department of Revenue
(Foreign Tax Division)

 

New Delhi, the 19" March 2004
To

All Chief Commissioners of Income-tax
All Directors General of Income-tax

Sub: India-UK Double Taxation Avoidance Agreement (DTAA) — Suspension
of Collection of taxes during Mutual Agreement Procedure — regarding-

Reference is invited to Article 27 of the Indo-UK DTAA regarding Mutual
Agreement Procedure (MAP). Para 4 of Article 27 authorises the Competent
Authorities to develop appropriate bilateral procedures, conditions, methods and
techniques for implementation of MAP provided for in the Article. Reference is
also invited to a number of references received regarding difficulty being faced
by a number of non-resident tax payers due to enforcement of collection of
outstanding taxes during the pendency of the Mutual Agreement Procedure
between the two competent authorities. In order to avoid the unintended
hardship to the taxpayers, as well as for efficient management of collection of
revenue, the Competent Authorities of India and UK have signed a
Memorandum of Understanding (MOU) regarding suspension of collection of
taxes during the pendency of MAP. In terms of the MOU, the collection of
outstanding taxes in case of a taxpayer who is a resident of UK and whose
request under MAP is under consideration of Competent Authorities, shall be
kept in abeyance subject to furnishing of a bank guarantee of an amount equal to
the amount of tax under dispute and interest accruing thereon as per the
provisions of the Income-tax Act.

A copy of the MOU is enclosed along with a model draft of bank guarantee to be
furnished by the taxpayer. These are self explanatory.

On receipt of a formal request in terms of this MOU from a taxpayer resident of
UK, the Assessing Officer (AO) concerned is required to keep the enforcement
of collection of outstanding taxes in abeyance in respect of such taxpayer who
has —
i)

Encl:
and/or suspension of collection of taxes during Mutual Agreement Procedure.

2.

Case 1:21-cv-00396-RJL Document 17-3 Filed 08/13/21, Page 3 of 10
invoked MAP through UK Competent Authority and same has been

admitted by the Indian Competent Authority (a confirmation to this
effect to be obtained from the Foreign Tax Division of Central Board
of Direct Taxes); and

furnished Bank Guarantee in the model draft format for an amount
calculated in accordance with the manner indicated therein.

The effect of the Memorandum is that the furnishing of the bank
guarantee should be treated as sufficient arrangement to qualify for
exercising discretion by the A.O. for extension of time limit for payment
of taxes in terms of sub-section (3) of Section 220 of the Income-tax Act.
The extension, however, shall subsist only till the case is under MAP. In
case the Competent Authorities agree that there is no resolution possible,
an intimation to this effect shall be given to the A.O., who shall, thereafter
be entitled to invoke the guarantee in case the tax payer fails to pay the
demand.

In cases where a resolution of dispute is arrived at by the
Competent Authorities after mutual consultation, the tax payable shall be
determined by the Assessing Officer in terms of such resolution as per the
procedure laid down in Instruction No.1 dated 6.11.2002. After the
revised notice of demand is sent to the taxpayer, the amount shall be
recoverable from the taxpayer. In case the taxpayer fails to pay the
demand, the guarantee so furnished shall be invoked after seeking the
consent of the Indian Competent Authority, which shall grant the same
after intimating its counterpart in UK.

The Assessing Officers, as well as the Additional Commissioners of
Income-tax/Commissioners of Income-tax, are also advised to keep a

close watch on the limitation of the guarantee furnished under the MAP.

These instructions issued under Section 119 of the Income-tax Act,

may be brought to the notice of all officers in your charge.

(Devendra Shanker)
Director (Foreign Tax & Tax Research — I)

1. Memorandum of Understanding regarding deferment of assessment

Format of Bank Guarantee to be submitted by the Applicant.
Case 1:21-cv-00396-RJL Document 17-3 Filed 08/13/21 Page 4 of 10

MEMORANDUM OF UNDERSTANDING
REGARDING SUSPENSION OF COLLECTION OF TAXES
DURING MUTUAL AGREEMENT PROCEDURE

Having regard to the hardship faced by the taxpayers during the course of a
mutual agreement procedure, the Competent Authorities of India and the United
Kingdom under the Convention for the Avoidance of Double Taxation and the
Prevention of Fiscal Evasion with Respect to Taxes on Income and Capital
Gains (the “Convention’”’) have determined and agreed that efficient processing
of Mutual Agreement Procedure (“MAP’’) cases will be facilitated by
suspending collection of any amounts of tax, including also any related interest
or penalties, for any taxable years which are subject of MAP proceedings.

WHEREAS:

(A) The Competent Authorities have arranged and desired to agree that with
regard to amounts of taxes covered under Article 2 of the Convention and
potentially payable to the government of the United Kingdom, the Inland
Revenue will suspend collection proceedings until putting into effect a
mutually agreed disposition of the MAP proceedings concerning the
amounts in question; and

(B) The Competent Authorities have arranged and desired to agree that with
regard to amounts of taxes covered under Article 2 of the Convention and
potentially payable to the Government of India, the Assessing Officer
will suspend collection until putting into effect a mutually agreed
disposition of the MAP proceedings concerning the amounts in question.

NOW THEREFORE, in consideration of the premises, covenants and
conditions herein contained and in implementing this arrangement.

IT IS HEREBY AGREED between the Competent Authorities as follows:

(1) The tax authorities of India and the United Kingdom shall retain the right
to demand security in appropriate cases, as deemed fit and necessary to
avoid prejudicing the interests of their respective governments.

(2) In India, as security, a taxpayer shall provide an irrevocable Bank
Guarantee issued by any scheduled bank, or by an Indian branch of a
foreign bank approved by the Reserve Bank of India to carry out banking
business in India, as per annexure ‘A’ to this Memorandum.
Case 1:21-cv-00396-RJL Document 17-3 Filed 08/13/21 Page 5 of 10
(3) In the United Kingdom, as security, a taxpayer shall, upon demand,

provide a Bank Guarantee issued by any bank approved by the United
Kingdom.

(4) The amount, if any, for which security is demanded under paragraph (2)
or (3) above, as the case may be, shall not exceed the amount of additional
tax proposed or demanded by the tax authority requiring the security
(aggregated for all the period(s) pending before the Competent
Authorities), as adjusted by the Assessing Officer in accordance with
domestic laws, and subject to further adjustment for interest on these
amounts calculated at the statutory rate on non-payments or late
payments, as the case may be.

(5) Collection and assessment (if applicable) of any interest or penalty levied
from the concerned taxpayer, in relation to amounts suspended from
collection or deferred from assessment (if applicable) under this
Agreement, shall also be suspended. For the avoidance of doubt, interest,
if appropriate will continue to run whilst collection is suspended.

(6) The amounts of tax(es) identified under recitals (A) and (B) above, shall
include but are not limited to:

(1 )Tax demands that have arisen as a result of tax audit or appeal
proceedings pending at the time of this agreement.

(11) Tax demands, as a result of a tax assessment of re-assessment proceeding,
or a tax appeal, or on a review by a Commissioner of Income Tax of an
assessment (or re-assessment) proceeding on the grounds that it is prejudicial
to the interests of the revenue that could arise subsequent to this agreement.

(111) Withholding tax on income or other similar advance taxes that are the
subject of MAP proceedings for prior, current or future taxable years.

(7) The Competent Authorities shall endeavour to either resolve or close the
case within a period of two years from the date on which one Competent
Authority notifies the other that the application from the Taxpayer(s) for
assistance under the MAP has been received.

(8) Any draw-down upon a bank Guarantee or Letter of Credit referred to in
paragraph (2) or (3) above will be authorized only after notice by one
Competent Authority to the other at the conclusion of the Mutual
Agreement Procedure.

(9) In the event of a lapse of security under paragraph (2) or (3), the taxpayer
shall be permitted to substitute another form of security under such
paragraph, provided such substitution takes effect not less than 30 days
Case 1:21-cv-00396-RJL Document 17-3 Filed 08/13/21 Page 6 of 10
prior to the lapse of the prior security. Such substitution will relieve the

bank which provided the first Bank Guarantee from its obligations to the

concerned Government of India or the United Kingdom under that first
security.

(10)The terms of this Memorandum may be reviewed by the Competent
Authorities at anytime in the future upon the request of either party.
Case 1:21-cv-00396-RJL Document 17-3 Filed 08/13/21 Page 7 of 10
ANNEXURE A

To,

The President of India acting through and represented by
[Designation], Income Tax Department,

Ministry of Finance, Government of India, New Delhi

Bank Guarantee

Bank Guarantee as security for keeping the recovery of tax demand in abeyance
during the pendency of a Mutual Agreement Procedure (““MAP”’)

[Applicable in case of non-resident assesses, and Indian companies and other
entities affiliated with United Kingdom companies, who have invoked the
Mutual Agreement Procedure]

This Deed of Bank Guarantee made this day of ;
20 , by

[INSERT name and address of Guaranteeing Bank] (hereinafter called “the
Bank”, which expression shall, unless excluded by or repugnant to the context,
include its successors and assignees) to the President of India acting through and
represented by [Designation], Income Tax Department, Ministry of Finance,
Government of India, New Delhi (hereinafter called “the Government’).

WHEREAS the Government has agreed that [INSERT name, address,
permanent account number of the Assessee]- (hereinafter called “the Assessee”,
which expression shall, unless excluded by or repugnant to the context, include
its successors and assignees) shall furnish a Bank Guarantee in respect of a
demand of Rs. [INSERT Amount of Tax in dispute] for the assessment
year(s) , 1n lieu of which the recovery of any part of such demand shall
not be enforced until 30 days after the Assessing Officer receives written notice
of the MAP Agreement between the Competent Authorities of the Governments
of India and the United Kingdom, and the Assessee will not be treated as in
default for the above assessment year(s);

AND WHEREAS THE Bank has at the request of the Assessee agreed to
execute these presents:

NOW THEREFORE THIS DEED WITNESSES AS FOLLOWS

In consideration of the Government agreeing to treat the Assessee as not in
default for Rs. [INSERT Amount of Tax in dispute, plus interest specified in
paragraph (1) below] for the assessment year(s) ;

(1) The Bank irrevocably guarantees and undertakes, for the term provided in
paragraph (2) below, that the Bank shall indemnify and keep indemnified

6
Case 1:21-cv-00396-RJL Document 17-3 Filed PRs tH NSER 8 of 1
the Government to the extent of the said sum of Rs. . Riou of

Tax in dispute] (Rupees [written text]) and eed accruing at the rate
specified in the Income Tax Act of 1961 as amended from time to time,
for non-payment of taxes on this amount after [INSERT date from which
recovery could otherwise be made] or any amount as adjusted by the
order of the Assessing Officer which may be passed after the furnishing of
the guarantee. On advice from the Government that the Assessee has
failed and neglected to observe any of its obligations to the Government
with regard to the terms and conditions of the agreements between the
Assessee and the Government that may underlie this Bank Guarantee, the
decision of the Government as to whether any amount should be paid out
by the Bank to the Government hereunder shall be final and binding.

(2)The Bank further agrees that the guarantee herein contained shall remain
in full force and effect for a period of 3 years from the date hereof, 1.e.,
_till [INSERT date]; and further agrees to renew this guarantee for
another 3 years on the following terms: the Bank will provide the
Government with written notice no later than 60 days prior to the
expiration date of this Bank Guarantee if the taxpayer has not renewed the
agreements between the Assessee and the Bank that underlie this Bank
Guarantee for an additional period of 3 years. If the Government does not
receive a renewal of this Bank Guarantee or a substitute Bank Guarantee
for the amounts of tax and interest in dispute prior to 30 days before the
expiration date of this Bank Guarantee, the Government may instruct the
Bank to pay the guaranteed amounts prior to expiration of the Bank
Guarantee. Provided further that, notwithstanding any other things
contained herein, the liabilities of the Bank shall be limited to the
maximum of the guaranteed amount of Rs. [INSERT amount of tax in
dispute] (Rupees [INSERT written text] ), as increased by interest
pursuant to paragraph (1) during the term of this Bank Guarantee; and
unless a claim in writing is lodged with the Bank, or action to enforce the
claim under the guarantee is filed or initiated against the Bank, within six
months from the date of expiry of the guarantee period fixed hereunder or
where such period is extended under the terms of this guarantee from the
date of such extended period as the case may be, all the rights of the
Government under this guarantee shall be forfeited and the Bank shall be
relieved and discharged from liabilities hereunder.

(3) The obligations of the Bank to the Government under this Bank Guarantee
will terminate upon the occurrence of any of the following for the taxable
years in question:

(1) the payment by the Bank or the Assessee to the Government of
the guaranteed amounts;
Case .1:21-cv-00396-RJL Document 17-3 Filed 08/13/21 Page 9 of 10
(11) the payment by the Assessee to the Government of all amounts

owed, as agreed to by the Competent Authorities in a MAP
Agreement;

(i111) a MAP Agreement by the Competent Authorities that the
Government will not seek to recover any part of the previously-
demanded amounts; or

(iv) the Assessee furnishes to the Government similar security from
another Bank.

(4) The guarantee herein contained shall not be discharged or affected by any
change in the constitution either of the Assessee or of the Bank.

(5)The Government shall have the fullest liberty without affecting the
guarantee to postpone for any time, or from time to time, any of the
powers exercisable by it against the Assessee, or to either enforce or
forbear any of the terms and conditions under this guarantee or under the
Income Tax Act and Income Tax Rules, and the Bank shall not be
released from its liabilities under this guarantee by any exercise by the
Government of the liberty with reference to the matter aforesaid or by
reasons of time being given to the Assessee, or by any other act of
forbearance or enforcement on the part of the Government, or by any
indulgence by the Government to the Assessee, or by any other matter or
thing whatsoever which under the law relating to sureties would but for
these provisions have the effect of so releasing the Bank from its such
liability. The Bank hereby agrees and undertakes that any claim which the
Bank may have against the Assessee shall be subject and subordinate to
the prior payment and performance in full of all the obligations of the
Bank hereunder and the Bank will not without prior written consent of the
Government exercise any legal rights or remedies of any kind in respect of
any such payment or performance so long as the obligations of the Bank
hereunder remain owing and outstanding, regardless of the insolvency,
liquidation or bankruptcy of the Assessee or otherwise howsoever. The
Bank will not counter claim or set off against its liabilities to the
Government hereunder any sum outstanding to the credit of the
Government with it.

(6) This Bank Guarantee shall be governed by and construed in accordance
with the laws of the Republic of India (without regard to its principles of
conflict of laws).

(7) The Bank undertakes not to revoke this Guarantee during its currency
except with the previous consent of the Government in writing.
Case 1:21-cv-Q00396-RJL, Document 17-3 Filed,08/13/21 Page 10 of 10
(8) Notwithstanding anything stated above, liability of the Bank under this

guarantee is restricted to Rs. [INSERT Amount of Tax in dispute, plus
interest specified in paragraph (1) above] (Rupees [written text]) and is
valid for the period(s) described in paragraph (2) above. Unless a demand
or claim under this guarantee is lodged with the Bank on or
before [INSERT date, as established in paragraph (2)above]_, all rights of
the Government under the said guarantee shall be forfeited and the Bank
shall be relieved and discharged from all liabilities thereunder whether or
not this document shall have been returned to the Bank.

IN WITNESS WHEREOF, the Bank, through its duly authorized
representative, has set its hand stamp on this .............. Day of
bee e eee eeeeeeeee eee at cece ee eeeeeeeeeeeeees

Witness For and on Behalf of the Bank
(Signature)(Designation with Bank Stamp)

Name (Attorney as per power of Attorney No. ............. )
Date
